[logo - American Funds/(R)/] The right choice for the long term/(R)/ Short-Term Bond Fund of America/SM/ CLASS TICKER R-3 RAMCX A ASBAX R-4 RAMEX R-1 RAMAX R-5 RAMFX R-2 RAMBX R-6 RMMGX RETIREMENT PLAN PROSPECTUS November 1, 2009 TABLE OF CONTENTS 1 Investment objective 1 Fees and expenses of the fund 3 Principal investment strategies 3 Principal risks 4 Investment results 6 Management 6 Purchase and sale of fund shares 7 Tax information 7 Payments to broker-dealers and other financial intermediaries 8 Investment objective, strategies and risks 10 Additional investment results 12 Management and organization 15 Purchase, exchange and sale of shares 19 Sales charges 21 Sales charge reductions 23 Rollovers from retirement plans to IRAs 23 Plans of distribution 24 Other compensation to dealers 25 Distributions and taxes 26 Financial highlights THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. [This page is intentionally left blank for this filing.] Investment objective The fund's investment objective is to provide you with current income, consistent with its maturity and quality standards described in this prospectus, and preservation of capital. Fees and expenses of the fund This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for a Class A sales charge discount if you and your family invest, or agree to invest in the future, at least $500,000 in American Funds. More information about these and other discounts is available from your financial professional and in the "Sales charge reductions" section on page 21 of the retirement plan prospectus and in the "Sales charge reductions and waivers" section on page 53 of the fund's statement of additional information. SHAREHOLDER FEES (fees paid directly from your investment) CLASS A ALL R SHARE CLASSES Maximum sales charge (load) imposed on 2.50% none purchases (as a percentage of offering price) Maximum deferred sales charge (load) none none (as a percentage of the amount redeemed) Maximum sales charge (load) imposed none none on reinvested dividends Redemption or exchange fees none none ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) SHARE CLASSES AR-1R-2R-3R-4R-5R-6 Management fees 0.31% 0.31% 0.31% 0.31% 0.31% 0.31% 0.31% Distribution and/or 0.25 1.00 0.75 0.50 0.25 none none service (12b-1) fees Other expenses 0.10 0.14 0.49 0.29 0.19 0.16 0.10/*/ Total annual fund 0.66 1.45 1.55 1.10 0.75 0.47 0.41 operating expenses 1 Short-Term Bond Fund of America / Retirement plan prospectus EXAMPLE This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, that all dividends and capital gain distributions are reinvested, that you pay the maximum initial or contingent deferred sales charge, and that the fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: SHARE CLASSES 1 YEAR 3 YEARS 5 YEARS 10 YEARS A $316 $456 $609 $1,052 R-1 148 459 792 1,735 R-2 158 490 845 1,845 R-3 112 350 606 1,340 R-4 77 240 417 930 R-5 48 151 263 591 R-6/*/ 42 132 230 518 * Based on estimated amounts for the current fiscal year. PORTFOLIO TURNOVER The fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund's performance.
